                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
MICHELLE RANDOLPH,                                :   Civil No. 1:20-CV-01735
                                                  :
                 Plaintiff,                       :
                                                  :
                 v.                               :
                                                  :
ALLIED CRAWFORD STEEL, INC.,                      :
et. al.,                                          :
                                                  :
                 Defendants.                      :   Judge Jennifer P. Wilson

                                      MEMORANDUM

         Before the court is Defendants’ motion to dismiss pursuant to Federal Rule

of Civil Procedure 12(b)(6). (Doc. 10.) This action was brought by Plaintiff,

Michelle Randolph (“Randolph”), to recover damages for the alleged wrongful

termination of her employment in violation of Title VII of the Civil Rights Act, 42

U.S.C. § 1981, and the Pennsylvania Human Relations Act. (Doc. 9, pp. 5–10.)1

Defendants Allied Crawford Steel (“Allied”), Gary Stern (“Stern”), and Brady

Fantasie (“Fantasie”) have filed a partial motion to dismiss which seeks to dismiss

Randolph’s Section 1981 claim as to Stern and Fantasie for failure to state a claim

upon which relief may be granted. (Doc. 10, ¶ 1.) The court finds that Randolph

has alleged sufficient personal involvement by Stern to state a claim for

discrimination under Section 1981 but has not done the same for her claims against



1
    For ease of reference, the court utilizes the page number from the CM/ECF header.


                                                 1
Fantasie. The court additionally finds that the complaint fails to state a retaliation

claim upon which relief may be granted as to either individual defendant.

Accordingly, the motion will be granted to the extent that it seeks dismissal of the

claims against Fantasie and to the extent that it seeks dismissal of the retaliation

claim against Stern but denied in all other respects.

                     FACTUAL AND PROCEDURAL BACKGROUND

       On September 24, 2020, Randolph filed the instant suit raising claims for

alleged violations of Title VII, Section 1981, and the PHRA.2 (Doc. 1.) On

November 4, 2021, Randolph filed an amended complaint. (Doc. 9.) The

amended complaint names Allied, Stern, and Fantasie as Defendants. The

amended complaint alleges that Stern was the Chief Executive Officer of Allied at

all relevant times, but does not allege what position Fantasie held in the company

or whether he was responsible for any disciplinary or firing decisions.

       According to the allegations in the amended complaint, Allied hired

Randolph as an administrative assistant on or about August 3, 2015. (Id. ¶ 13.)

Allied promoted Randolph to Financial Controller on February 8, 2016, where she

was the only African American woman in a management position in Allied’s

Middletown location. (Id. ¶¶ 15–16.)



2
 Before filing suit, Randolph filed charges with the Equal Employment Opportunity
Commission and the Pennsylvania Human Relations Commission. (Doc. 9, ¶ 9–10.)
                                              2
      Because she was in a management role, Randolph frequently heard

complaints from other African American employees. (Id. ¶ 17.) In 2017, James

Williams (“Williams”) approached Randolph with one such complaint, specifically

that he felt Allied assigned him menial tasks due to his race. (Id. ¶ 18.) Williams

provided Randolph with a written copy of his complaint and Randolph delivered

the complaint to Defendant Stern. (Id. ¶¶ 19–20.) Stern said he would speak with

Williams directly. (Id.) Williams’s employment was terminated not long after

Randolph discussed the complaint with Stern. (Id. ¶ 21.)

       In August 2018, another employee, Donte Jones (“Jones”), approached

Randolph with a complaint, asserting that Allied was not considering him for a

promotion due to his race and that Allied was instead planning to promote a white

coworker with less experience and seniority. (Id. ¶ 22.) Randolph discussed

Jones’s complaint with Defendants Stern and Fantasie around August 2018, and

expressed her belief that Allied should promote Jones. (Id. ¶ 23.)

      Allied terminated Randolph’s employment shortly after she had spoken with

Stern and Fantasie about Jones’s complaint, allegedly without explanation. (Id.

¶ 24.) Allied then terminated Jones’s employment shortly thereafter. (Id. ¶ 25.)

Randolph alleges that Allied has since given inconsistent explanations for her

termination to the Pennsylvania Office of Unemployment Compensation Benefits

and the Equal Employment Opportunity Commission. (Id. ¶ 27.)


                                         3
      The amended complaint raises claims for discrimination and retaliation

under Title VII, Section 1981, and the PHRA. The Section 1981 claim is the only

claim asserted against Stern and Fantasie. (Id. at 5–10.) Randolph asserts that but

for her race, or alternatively her complaints about racial discrimination, Allied

would not have terminated her employment. (Id. ¶¶ 47–48.)

      On November 25, 2020, Defendants moved to dismiss Randolph’s Section

1981 claim with respect to Stern and Fantasie for failure to state a claim. (Doc. 10,

¶ 1.) On December 4, 2020, Randolph filed a brief in opposition. (Doc. 14.)

Defendants timely filed a reply brief on December 18, 2020. (Doc. 15.) Thus, the

motion is ripe for review.

                                     JURISDICTION

      This court has jurisdiction under 28 U.S.C. § 1331, which allows a district

court to exercise subject matter jurisdiction in civil cases arising under the

Constitution, laws, or treaties of the United States, and 28 U.S.C. § 1367, which

gives district courts supplemental jurisdiction over state law claims that are so

closely related to federal claims as to be part of the same case or controversy.

                                STANDARD OF REVIEW

      In order “[t]o survive a motion to dismiss, a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible

on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp.


                                            4
v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (quoting

Twombly, 550 U.S. at 556). “Conclusory allegations of liability are insufficient” to

survive a motion to dismiss. Garrett v. Wexford Health, 938 F.3d 69, 92 (3d Cir.

2019) (quoting Iqbal, 556 U.S. at 678−79). To determine whether a complaint

survives a motion to dismiss, a court identifies “the elements a plaintiff must plead

to state a claim for relief,” disregards the allegations “that are no more than

conclusions and thus not entitled to the assumption of truth,” and determines

whether the remaining factual allegations “plausibly give rise to an entitlement to

relief.” Bistrian v. Levi, 696 F.3d 352, 365 (3d Cir. 2012).

                                      DISCUSSION

      Defendants move to dismiss Randolph’s claim for a Section 1981 violation

as to Defendants Stern and Fantasie because they argue that Randolph has not

sufficiently pleaded facts to hold them personally liable. (Doc. 11, p. 6.) Section

1981 states that “all persons . . . shall have the right . . . to make and enforce

contracts . . . as is enjoyed by white citizens.” 42 U.S.C.§ 1981(a). To state a

claim under Section 1981, a plaintiff must allege that (1) the plaintiff is a member

of a racial minority group; (2) the defendant had an intent to discriminate against

the plaintiff on the basis of race; and (3) the defendant engaged in discrimination


                                            5
on the basis of race concerning one or more of the activities enumerated in the

statute. Brown v. Philip Morris Inc., 250 F.3d 789, 797 (3d Cir. 2001).

      Individuals can face personal liability under Section 1981 if they cause an

intentional infringement of an individual’s Section 1981 rights or “if they

authorized, directed, or participated in the alleged discriminatory conduct.” Al-

Khazraji v. Saint Francis Coll., 784 F.2d 505, 518 (3d Cir. 1986) aff’d, 481 U.S.

604 (1987). At its core, a Section 1981 claim requires purposeful discrimination.

Gen. Bldg. Contractors Ass’n, Inc. v. Pennsylvania, 158 U.S. 375, 391 (1982).

      Defendants argue that the allegations against Stern and Fantasie are

conclusory and do not demonstrate personal involvement. Instead, Defendants

argue, the allegations only support that Stern and Fantasie “were peripherally

involved in non-discriminatory acts” and, as such, the pleadings are legally

insufficient. (Id.) In opposition, Randolph argues that she has adequately pleaded

facts to demonstrate that Stern and Fantasie were involved in discriminatory and

retaliatory conduct. (Doc. 14, pp. 12–13.) Randolph argues that her act of

conveying Williams’s and Jones’s complaints of racial discrimination to Stern and

Fantasie is sufficient to establish that Stern and Fantasie are personally liable under

Section 1981. (Id. at 13.) Randolph further argues that Fantasie’s presence at

Randolph’s employment termination meeting establishes his personal involvement.

(Id.) With regard to Stern, Randolph argues that he was personally involved in the


                                           6
decision to terminate Randolph’s employment despite his absence from the

meeting. (Id. p. 14.)

      A. Plaintiff has alleged personal acts of racial discrimination by Stern
         but not Fantasie.

      Defendants argue that Randolph has failed to plead facts demonstrating

personal racial discrimination by either Stern or Fantasie. (Doc. 11, p. 8.) In her

complaint, Randolph states that Allied “would not have terminated Randolph” but

for her race, that she suffered disparate treatment, and that the defendants subjected

her to intentional discrimination. (Doc. 9, ¶¶ 47–50.)

      Randolph has not pleaded specific facts demonstrating personal involvement

in the alleged discrimination by Fantasie. With regard to Fantasie’s involvement,

Randolph states that Fantasie was at the meeting to terminate her employment but

does not allege how Fantasie was involved in the decision to terminate Randolph’s

employment or how he was involved in the meeting. (Doc. 9, ¶ 52.) Absent such

allegations, the amended complaint fails to state a claim against Fantasie upon

which relief may be granted.

      As for Stern, Randolph provides two alternative grounds to hold Stern liable,

stating that “Stern personally directed Allied to [terminate] Randolph’s

employment or alternatively, was grossly negligent in [failing to] prevent

Randolph from being terminated.” (Id. ¶ 53.) While these factual allegations may

be minimal, they are sufficient to allege personal involvement given the procedural

                                          7
posture of the case. It is factually plausible given Stern’s position as CEO that he

could have personally directed Allied to terminate Randolph’s employment. Thus,

while Randolph has not alleged sufficient facts to state a claim against Fantasie,

she has stated a claim upon which relief may be granted against Stern.

      B. Plaintiff has failed to plead retaliation by Stern or Fantasie.

      Randolph also alleges that Defendants Stern and Fantasie were involved in

the decision to terminate Randolph’s employment in retaliation for conveying the

complaints of discrimination from Jones and Williams. Randolph alleges that “but

for Randolph’s complaints about racial discrimination, Defendants would not have

terminated Randolph.” (Id. ¶ 48.)

      Liability under Section 1981 can be based on acts of retaliation. CBOCS

West, Inc. v. Humphries, 553 U.S. 442, 452 (2008). The elements of a retaliation

claim under Section 1981 are identical to the elements of a Title VII retaliation

claim. Castleberry v. STI Grp., 863 F.3d 259, 263 (3d Cir. 2017). To establish

retaliation in violation of Section 1981, a plaintiff must show “(1) she engaged in

[protected] activity . . . ; (2) the employer took an adverse employment action

against her; and (3) there was a causal connection between her participation in the

protected activity and the adverse employment action.” Nelson v. Upsala Coll., 51

F.3d 383, 386 (3d Cir. 1995).




                                          8
      Here, Defendants argue that Randolph has not stated a retaliation claim

against Stern and Fantasie because she has not alleged a causal connection between

the allegedly retaliatory conduct and the adverse employment action. (Doc. 11, pp.

11–12.) The Third Circuit has held that temporal proximity as well as inconsistent

explanations for an adverse employment action can establish a causal connection.

E.E.O.C. v. L.B. Foster Co., 123 F.3d 746, 753–55 (3d Cir. 1997). A “pattern of

antagonism” can establish causation where there is no temporal proximity.

Kachmar v. SunGard Data Sys., Inc., 109 F.3d 173, 177 (3d Cir. 1997). The

circumstances as a whole may also be sufficient to infer causation. Id.

      Defendants argue that Randolph has not established a causal connection

because the complaints Randolph conveyed to Defendants Stern and Fantasie were

not close enough in time to Randolph’s employment termination to establish a

causal connection. (Doc. 11, pp. 11–12.) In response, Randolph argues that timing

is not the only way to demonstrate causation and that the inconsistent explanations

for Randolph’s employment termination are sufficient to infer causation. (Doc. 14,

pp. 16–17.)

      Randolph has failed to allege that Defendants Stern and Fantasie have

personally acted in a retaliatory manner. While Randolph has sufficiently alleged

that Stern was personally involved in the decision to terminate her employment,

she has not alleged that either Stern or Fantasie were the individuals providing


                                          9
inconsistent statements regarding her employment termination. Randolph has also

failed to assert any pattern of antagonism by Stern or Fantasie. Randolph therefore

fails to state a Section 1981 retaliation claim upon which relief may be granted

against Stern or Fantasie.

                                    CONCLUSION

      For the foregoing reasons, Defendants’ motion to dismiss Plaintiff’s Section

1981 claim as to Defendants Stern and Fantasie will be granted in part without

prejudice to Plaintiff filing an amended complaint. Specifically, the motion is

granted to the extent that it seeks dismissal of the claims against Fantasie and to the

extent that it seeks dismissal of the retaliation claim against Stern. The motion is

denied to the extent that it seeks dismissal of the discrimination claim against

Stern. As the Section 1981 claim is the only claim against Fantasie, Fantasie will

be dismissed as a party subject to Plaintiff filing an amended complaint. An

appropriate order follows.



                                               s/Jennifer P. Wilson
                                               JENNIFER P. WILSON
                                               United States District Court Judge
                                               Middle District of Pennsylvania
      Dated: April 28, 2021




                                          10
